 





Exhibit 10.1

 

RURBAN FINANCIAL CORP. and AffiliateS

LONG-TERM INCENTIVE COMPENSATION Plan

 

I.PLAN OBJECTIVES

 

The purposes of this Plan are to: (a) increase Company performance and
shareholder return; (b) link executive interests with those of shareholders; (c)
create executive ownership; and (d) provide a valuable retention tool for top
executives and high performing officers. The Company will achieve these purposes
by granting those individuals who become Participants with the opportunity to
earn Awards based on the achievement of pre-established performance objectives.
Nothing in this Plan is intended to limit or restrict the right of the Company
to grant discretionary awards consisting of cash or equity to any individuals,
regardless of whether they are also a Participant in this Plan.

 

II.GRANTING AWARDS

 

(a)Eligibility. The Company’s Named Executive Officers shall be Participants in
the Plan with respect to each Plan Year. The Compensation Committee, in its sole
discretion, may select any other individual who holds the position of Senior
Vice President or higher to be a Participant for any Plan Year. Except with
respect to the Named Executive Officers, selection for participation for any
Plan Year shall not confer any right to participation in any subsequent Plan
Year.

 

(b)Selection of Performance Objectives. For each Plan Year, the Compensation
Committee shall approve or establish:

 

(i)The individuals who are eligible to be Participants (which may include
individuals employed or hired into certain positions during the Plan Year);

 

(ii)Performance objectives based on the Performance Criteria described in
Section VIII of the Plan that shall be used to determine the amount payable with
respect to Awards;

 

(iii)The requisite level of achievement (which may include “threshold”, “target”
and “maximum” levels) of such performance objectives;

 

(iv)The method for determining the amount payable based on the achievement of
the performance objectives; and

 

(v)Any other terms and conditions of the Award, including, without limitation, a
requirement that some portion of the Award be payable in the form of equity or
that payment be deferred or that the Award be contingent upon compliance with
covenants relating to non-competition, non-solicitation, confidentiality or
otherwise.

 



 

 

 

Different Performance Criteria may be applied to individual Participants or to
groups of Participants and, as specified by the Compensation Committee, may
relate to the individual Participant, the Company, one or more Affiliates, or
one or more of their respective divisions or business units, or any combination
of the foregoing, and may be applied on an absolute basis and/or be relative to
one or more peer group companies or indices, or any combination thereof, in each
case, as determined by the Compensation Committee in its sole discretion.

 

(c)Timing. The Compensation Committee shall establish the performance
objectives, the level of achievement and the method for determining the amount
payable with respect to Awards before the outcome of such performance objectives
is substantially certain for such Plan Year.

 

(d)Communication to Participants. Participants shall receive a written or
electronic communication from the Company describing how an Award for a Plan
Year may be earned.

 

(e)Newly Eligible Participants. Individuals are hired or promoted into an
eligible position must be employed in such position by July 1 of a given Plan
Year in order to be eligible to receive an Award for such Plan Year. The Award
of such individuals shall be prorated based on the percentage of days the
individual is employed by the Company or an Affiliate during the Plan Year.
Individuals hired or promoted into an eligible position on or after July 1 of a
given Plan Year shall not be eligible to receive an Award with respect to such
Plan Year.

 

(f)Modifying Performance Objectives. Performance objectives relating to Awards
may be calculated without regard to extraordinary items or adjusted, as the
Compensation Committee deems equitable, in recognition of unusual or
non-recurring events affecting the Company and/or its Affiliates or changes in
applicable tax laws or accounting principles.

 

III.PAYMENT OF AWARDS

 

(a)Determination of Amount Payable. For each Plan Year, the Compensation
Committee shall determine the extent to which the performance objectives and
other terms and conditions applicable to an Award have been achieved, if at all,
and based on this determination, certify the amount earned with respect to each
Award. Payment of the earned Award shall be made within two and one-half months
following the end of the relevant Plan Year.

 

(b)Eligibility for Payment. Except as otherwise determined by the Committee, in
order to receive payment with respect to an Award, a Participant must:

 

(i)Have achieved a satisfactory performance level for the relevant Plan Year;
and

 

(ii)Except as otherwise provided herein, remain an active employee of the
Company or an Affiliate on the date that payment is made.

 



 

 



 

(c)Effect of Death, Disability or Retirement. Except as otherwise determined by
the Committee at the time an Award is granted or thereafter, if a Participant
dies, becomes Disabled or Retires prior to the date on which an Award is paid,
the Participant’s shall remain eligible for payment with respect to that Award;
however, the amount payable with respect to such Award shall be prorated based
on the percentage of days the during the relevant Plan Year prior to the date of
death, Disability or Retirement.

 

(d)Negative Discretion. In the sole discretion of the Compensation Committee or
Board, the amount actually paid with respect to an Award to a Participant may be
less than the amount otherwise payable based on the satisfaction of the
performance objectives and other terms and conditions of such Award.

 

IV.ADMINISTRATION

 

The Plan shall be administered by the Compensation Committee, which has full
power and authority, to the extent not inconsistent with this Plan, to: (a)
approve or select Participants (other than the Named Executive Officers); (b)
establish performance objectives, the amount payable and any other terms and
conditions with respect to Awards; (c) make any other determinations that the
Compensation Committee deems necessary or desirable for the administration of
the Plan; and (d) to delegate its administrative duties to one or more persons.
The Compensation Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Compensation Committee deems necessary or desirable. Any decision of the
Compensation Committee in the interpretation and administration of the Plan
shall be made in the Compensation Committee’s sole discretion and shall be
final, conclusive and binding on all persons.

 

The Compensation Committee (and any delegate) shall be indemnified and saved
harmless by the Company from and against all personal liability to which it may
be subject by reason of any act done or omitted to be done in its official
capacity as administrator in good faith in the administration of the Plan,
including all expenses reasonably incurred in its defense in the event the
Company fails to provide such defense upon the request of the Compensation
Committee.

 

V.AMENDMENT AND ADMINISTRATION OF THE PLAN

 

The Plan may be terminated or amended by the Compensation Committee at any time
without the consent of any Participant.

 

VI.CLAWBACK

 

Awards under this Plan are subject to recoupment by the Company in the event
that the Company is required to issue an accounting restatement due to material
noncompliance with any financial reporting required under applicable law. Prior
to seeking recoupment of any Award, the Compensation Committee shall consider
all relevant factors and exercise business judgment in determining appropriate
amounts to recoup as well as the time and form of recoupment.

 



 

 

 

 

VII.MISCELLANEOUS

 

(a)No Guarantee of Employment. This Plan is not an employment policy or
contract. It does not give any Participant the right to remain an employee of
the Company or an Affiliate, nor does it interfere with the Company’s or an
Affiliate’s right to terminate the Participant, with or without cause, which
right is expressly reserved.

 

(b)Non-Transferability. The rights of Participants under this Plan cannot be
sold, transferred, assigned, pledged, attached or encumbered in any manner.

 

(c)Applicable Law. The Plan and all rights hereunder shall be governed by the
laws of the State of Ohio, without regard to any conflicts of laws principles.

 

(d)Entire Plan. This Plan (including any written or electronic communication to
a Participant setting forth the terms and conditions of an Award for a Plan
Year) constitutes the entire agreement between the Company and the Participant
as to the subject matter hereof. No rights are granted to the Participant by
virtue of this Plan other than those specifically set forth herein.

 

(e)Tax Withholding. The Company or an Affiliate, as applicable, shall have the
power and the right to deduct, withhold or collect any amount required by law or
regulation to be withheld with respect to any taxable event arising with respect
to an Award granted under the Plan.

 

VIII.DEFINITIONS

 

(a)Affiliate means any entity that, along with the Company, would be treated as
a single employer for purposes of Sections 414(b) or 414(c) of the Code, but
modified under any Code section relevant to the purpose for which the definition
is applied.

 

(b)Award means the right to a payment of compensation based on the achievement
of performance objectives established by the Compensation Committee as described
in this Plan.

 

(c)Board means the Company’s board of directors as constituted from time to
time.

 

(d)Company means Rurban Financial Corp. and any successor.

 

(e)Compensation Committee means the compensation committee of the Board.

 

(f)Disability means a Participant’s eligibility for benefits under the Company’s
long-term disability plan.

 

(g)Named Executive Officers means, with respect to any Plan Year, the Company’s
“named executive officers” as described in Rule 402 promulgated under the
Securities Exchange Act of 1934.

 



 

 

 

 

(h)Participant means, with respect to each Plan Year, the Named Executive
Officers and any other individual who is selected for participation in this Plan
by the Compensation Committee. Nothing in the foregoing is intended to prohibit
a Participant in this Plan from receiving awards of cash or equity pursuant to
the terms and conditions of any other formal or informal compensation plan
maintained by the Company for any Plan Year.

 

(i)Performance Criteria means: (a) revenue; (b) income (including, but not
limited to, net earnings, net income, before or after taxes, interest income,
non-interest income and fee income); (c) earnings per share; (d) loan, deposit,
new market or asset growth; (e) return measures (including return on assets and
equity); (f) tangible equity; (g) economic profit added; (h) earnings before or
after taxes, interest, depreciation and/or amortization; (i) interest spread;
(j) productivity ratios; (k) share price (including, but not limited to, growth
measures and total shareholder return); (l) expense targets; (m) credit quality;
(n) efficiency ratio; (o) market share; (p) customer satisfaction; (q) asset
quality measures (including, but not limited to, non-performing assets,
classified assets, Texas Ratio, ALLL etc.; (r) capitalization (including, but
not limited to, Tier 1 capital); (s) net income after cost of capital (NIACC);
(t) strategic objectives (including, branding, mergers and acquisitions,
succession management, dynamic market response, new product build out, expense
reduction initiatives, risk management); (u) regulatory compliance; or (v) such
other measures as the Committee may select from time to time.

 

(j)Plan means this Rurban Financial Corp. and Affiliates Long-Term Incentive
Compensation Plan, as it may be amended from time to time.

 

(k)Plan Year means, unless a different period is established by the Compensation
Committee, each 12 month period beginning January 1.

 

(l)Retires means a Participant’s termination in accordance with the official
retirement policies of the Company.

 





 

 

 